Case 2:20-cv-00012-JRG-RSP Document 44 Filed 01/07/21 Page 1 of 5 PageID #: 288




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 TRAXXAS, L.P.                                     §
                                                   §
 v.                                                §          Case No. 2:20-CV-0012-JRG-RSP
                                                   §
 eGRANDBUY, INC.                                   §

                      SECOND AMENDED DOCKET CONTROL ORDER

           The parties’ Joint Motion to Amend the Docket Control Order shall be, and hereby

 is, GRANTED. Dkt. No. 43.            It is hereby ORDERED that the following schedule of

 deadlines is in effect until further order of this Court:

     Current Date        New Date

     May 3, 2021                                       *Jury Selection – 9:00 a.m. in Marshall,
                                                       Texas before Judge Rodney Gilstrap

     April 15, 2021                                    Pretrial Conference – 1:30 p.m. in Marshall,
                                                       Texas before Judge Roy Payne

     April 8, 2021                                     File Joint Pretrial Order, Joint Proposed Jury
                                                       Instructions and Form of the Verdict,
                                                       Responses to Motions in Limine, Updated
                                                       Exhibit Lists, Updated Witness Lists, and
                                                       Updated Deposition Designations.

     April 1, 2021                                     If a juror questionnaire is to be used, an
                                                       editable (in Microsoft Word format)
                                                       questionnaire shall be jointly submitted to
                                                       the Deputy Clerk in Charge by this date 1




 1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
 Advance of Voir Dire.



                                                  1/5
Case 2:20-cv-00012-JRG-RSP Document 44 Filed 01/07/21 Page 2 of 5 PageID #: 289




     April 1, 2021                                   File Motions in Limine

                                                     The parties are ordered to meet and confer
                                                     on their respective motions in limine and
                                                     advise the court of any agreements in this
                                                     regard by 1:00 p.m. three (3) business
                                                     days before the pretrial conference. The
                                                     parties shall limit their motions in limine to
                                                     those issues which, if improperly introduced
                                                     into the trial of the case would be so
                                                     prejudicial that the court could not alleviate
                                                     the prejudice with appropriate instruction(s).

     April 1, 2021                                   Serve Pretrial Objections

     March 30, 2021                                  File Notice of Request for Daily Transcript
                                                     or Real Time Reporting.

                                                     If a daily transcript or real time reporting of
                                                     court proceedings is requested for trial, the
                                                     party or parties making said request shall file
                                                     a notice with the Court and e-mail the Court
                                                     Reporter, Shelly Holmes, at
                                                     shelly_holmes@txed.uscourts.gov.

     March 18, 2021                                  Response to Dispositive Motions (including
                                                     Daubert Motions). 2 Responses to dispositive
                                                     motions filed prior to the dispositive motion
                                                     deadline, including Daubert Motions, shall
                                                     be due in accordance with Local Rule CV-
                                                     7(e). Motions for Summary Judgment shall
                                                     comply with Local Rule CV-56.

     March 18, 2021                                  Serve Pretrial Disclosures

     March 4, 2021                                   Deadline for Filing Dispositive Motions and
                                                     any other motions that may require a
                                                     hearing; including Daubert motions.


 2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
 oppose a motion in the manner prescribed herein creates a presumption that the party does not
 controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
 Local Rule CV-7(e) provides that a party opposing a motion has 14 days, in addition to any added
 time permitted under Fed. R. Civ. P. 6(d), in which to serve and file a response and any supporting
 documents, after which the court will consider the submitted motion for decision.



                                                2/5
Case 2:20-cv-00012-JRG-RSP Document 44 Filed 01/07/21 Page 3 of 5 PageID #: 290




     March 18, 2021                                 Defendant to Identify and Give Notice of
                                                    Trial Witnesses

     March 11, 2021                                 Plaintiff to Identify and Give Notice of Trial
                                                    Witnesses

     March 4, 2021                                  File Response to Amended Pleadings

     February 18, 2021                              Mediation to be completed

     February 18, 2021   February 26, 2021          File Amended Pleadings
                                                    (It is not necessary to file a Motion for
                                                    Leave to Amend before the deadline to
                                                    amend pleadings. It is necessary to file a
                                                    Motion for Leave to Amend after the
                                                    amended pleadings date set forth herein.)

     February 18, 2021   February 26, 2021          Discovery Deadline

     February 18, 2021   February 26, 2021          Deadline to File Motions to Compel
                                                    Regarding Discovery Disputes.

     February 11, 2021   February 22, 2021          Defendant to designate Expert Witnesses 3
                                                    Expert witness report due
                                                    Refer to Local Rules for required
                                                    information

     January 7, 2021     January 25, 2021           Plaintiff to Designate Expert Witnesses 4
                                                    Expert witness report due
                                                    Refer to Local Rules for required
                                                    information

     January 7, 2021     January 25, 2021           Privilege Logs to be exchanged by parties
                                                    (or a letter to the Court stating that there are
                                                    no disputes as to claims of privileged
                                                    documents). The parties need not log
                                                    privileged or work-product-protected
                                                    documents created on or after the date this
                                                    case was filed.




 3
   Plaintiffs who are also Counterclaim Defendants, as well as third-party Counterclaim Defendants,
 shall designate Expert Witnesses specific to such counterclaims at this deadline.
 4
   Defendants who are also Counterclaim Plaintiffs shall designate Expert Witnesses specific to
 such counterclaims at this deadline.


                                               3/5
Case 2:20-cv-00012-JRG-RSP Document 44 Filed 01/07/21 Page 4 of 5 PageID #: 291




                                   OTHER LIMITATIONS

        1.    All depositions to be read into evidence as part of the parties’ case-in-chief shall
              be EDITED so as to exclude all unnecessary, repetitious, and irrelevant
              testimony; ONLY those portions which are relevant to the issues in controversy
              shall be read into evidence.

        2.    The Court will refuse to entertain any motion to compel discovery filed after the date
              of this Order unless the movant advises the Court within the body of the motion
              that counsel for the parties have first conferred in a good faith attempt to resolve
              the matter. See Eastern District of Texas Local Rule CV-7(h).

        3.    The following excuses will not warrant a continuance nor justify a failure to comply
              with the discovery deadline:

              (a)    The fact that there are motions for summary judgment or motions to dismiss
                     pending;

              (b)    The fact that one or more of the attorneys is set for trial in another court
                     on the same day, unless the other setting was made prior to the date of this
                     order or was made as a special provision for the parties in the other case;

              (c)    The failure to complete discovery prior to trial, unless the parties can
                     demonstrate that it was impossible to complete discovery despite their
                     good faith effort to do so.

        4.    Mediation shall be attended, in person, by named parties (if an individual) or by
              a fully authorized representative (if not an individual) and by lead counsel. Third
              party insurance carriers who may be obligated to indemnify a named party and/or
              who owe a defense to any party shall also attend mediation, in person, by means
              of a fully authorized representative. Non-compliance with these directives shall
              be considered an intentional failure to mediate in good faith.

        5.    Any motion to alter any date on the DCO shall take the form of motion to amend
              the DCO. The motion to amend the DCO shall include a proposed order that lists
              all of the remaining dates in one column (as above) and the proposed changes to
              each date in an additional adjacent column (if there is no change for a date the
              proposed date column should remain blank or indicate that it is unchanged). In
              other words, the DCO in the proposed order should be complete such that one can
              clearly see all the remaining deadlines and the changes, if any, to those deadlines,
              rather than needing to also refer to an earlier version of the DCO.




                                              4/5
Case 2:20-cv-00012-JRG-RSP Document 44 Filed 01/07/21 Page 5 of 5 PageID #: 292




        6.   Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which
             provides that “[o]n the first appearance through counsel, each party shall
             designate a lead attorney on the pleadings or otherwise.” Additionally, once
             designated, a party’s lead attorney may only be changed by the filing of a Motion
             to Change Lead Counsel and thereafter obtaining from the Court an Order
             granting leave to designate different lead counsel.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 7th day of January, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                            5/5
